By the Court.—Loew, J.
The only question to be" by us on this appeal is, whether the district courts in the city of New York have jurisdiction in ac-’ tions against foreign corporations. j
It has been held by this court, that a foreign corporation, like the defendants, cannot be compelled to appear in those -courts, and that they have no jurisdiction over such corporations, unless they do appear .and plead to the merits (Paulding v. Hudson Manfacturing Co., 2 E. D. Smith, 38).
That decision was rendered before the passage of what is generally known as the district court act (Laws of 1857, 708, ch. 844); and unless that act, or some other act amending the same, can be construed as conferring such jurisdiction on those courts, this judgment must be reversed.
•The only provisions of the act referred to, bearing on the subject, are subdivision 2, of section 4, which-prescribes in what district a suit against a corporation must be brought; and subdivision 1, of section 14, which directs how service of the summons shall be made in such actions. In addition, the provisions of the code, in regard to service of process on corporations, are, by virtue of section 48 of the district court act, and subdivision 15, of section 64, of the code, and section 68, made applicable to these courts. The legislature does not, in any of these provisions, in express terms, give, those courts jurisdiction in actions against foreign corporations. The act simply speaks of corporations, without declaring whether domestic or foreign corporations, or both, are meant. And although, upon a careful examination of the phraseology of some of the provisions referred to, they would seem to indicate that it was the intention of the legislature to confer ju*285risdiction on these courts in suits against foreign as well as domestic corporations, still it has always "been my impression that the legislative intent is not expressed sufficiently clearly to justify, inferior courts like_these in assuming jurisdiction over such corporations. And I would still feel inclined to deny this power to them now, if we were compelled to base' our decisions upon the provisions referred to above; but by section 23 of an act passed in 1862, it is provided as follows: “No person who shall have a place of business in the city of New York, shall be deemed to be a non-resident under the provisions of this act” (Laws of 1862, ch. 484, § 23). Although this act is1 entitled “An Act in relation to the courts in the city and county of New York;” and though some of its provisions relate to the marine court, and others to the appointment of, and proceedings against, the marshals of the city of New York, still it relates in the main to the practice, &c. in the district courts. And I think it; is obvious that the legislature intended that section 23 should apply to the district court act. The three preceding sections amend certain sections of that act; and unless the words .“this act,” in section 23, are construed to mean the "district court act, the section is meaningless and inoperative.
j It is the duty of courts to construe legislative enactments so as to carry out the intentions of the makers of the law, even though such construction be in'conflict with the strict letter thereof (People v. Utica Insurance Co., 15 Johns., 358; Tonnele v. Hall, 4 N. Y. [4 Comst.], 140; Reno v. Pindar, 20 N. Y., 301).
No person, therefore, having a place of business in the city of New York, is to be considered or deemed a non-resident, under the provisions of the district court act. Now the word person may be construed to include a corporation (People v. May, 27 Barb., 238; State of Indiana v. Woram, 6 Hill, 33; People v. Utica Insur*286ance Co., 15 Johns., 358; Parker Mills v. Commissioners of Taxes, 23 N. Y., 242).
But we are not called upon to determine whether or not the legislature intended to extend the word person, as used, in' the district court act, to a corporation. By section 80 of that act it is expressly declared that the word person shall include a corporation as well as a natural person. It would seem to follow, that a corporation having a place of business in the city of New York, shall not be deemed a foreign or non-resident corporation.
I have, therefore, although not without some hesitation, come to the conclusion that a district court has jurisdiction in an action against a foreign corporation that has a place of business in the city of New York. Suits may be brought in these courts by and against non resident natural persons ; and I know of no good reason why the jurisdiction given by the legislature, in actions against corporations, should be limited to domestic corporations, when, by legislative enactments, we are clearly warranted in holding that it extends to foreign corporations as well. Moreover, it would be a great hardship, if not a Virtual denial of justice, to compel a party like the plaintiff, whose claim is less than fifty dollars, to resort to a court of record for redress. I think the judgment of the court below should be affirmed.
Daly, F. J., and Van Brunt, J., concurred.
Judgment affirmed.